                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON




MR. SHATEEK LEWIS,                                                    Case No. 2:17-cv-01212-MC

               Plaintiff,                                                 OPINION AND ORDER

        v.

OREGON DEPT. OF CORRECTIONS,
Hearings Officer, HEATHER NEVIL,
Hearings Officer, DAVE POWELL,
Correctional Officer, G. PARSONS,

            Defendants.
________________________________

MCSHANE, District Judge:

       Plaintiff, an inmate formerly housed at Eastern Oregon Correctional Institution (EOCI),

filed this action pursuant to 42 U.S.C. § 1983 and alleged violations of his constitutional rights to

due process and against retaliation. Defendants now move for judgment on the pleadings under

Federal Rule of Civil Procedure 12(c), and in response, plaintiff moves to amend his complaint.

Defendants’ motion is granted and plaintiff’s motion is denied.



1   - OPINION AND ORDER
                                          BACKGROUND

        The following facts are taken from plaintiff’s Complaint and from his proposed Amended

Complaint. (ECF Nos. 2, 31-1).

        On November 14, 2016, plaintiff was working in the EOCI cafeteria and asked defendant

Parsons if he could leave to use the restroom. Parsons told plaintiff no and directed him to “hold

it.” Compl. at 3. Plaintiff urgently needed to use the restroom and ultimately used a mop bucket

to relieve himself because the restrooms were locked and unavailable for use without

permission. Plaintiff maintains that he disposed of the urine through a drain and “properly

cleaned up the area” by sanitizing the drain and disposing of the dirty bucket. Id.; Proposed Am.

Compl. at 4. Plaintiff was later taken to “punitive segregation.” Compl. at 3.

        On November 15, 2015, Parsons issued a Misconduct Report charging plaintiff with

violations of Disobedience of an Order I and Disrespect I. On November 16, 2016, the

Misconduct Report was resubmitted with the additional violation of Inmate Assault II, which

prohibits conduct that causes bodily fluids to come into contact with another inmate. Or. Admin.

R. 291-105-0015(2)(d)(A).

        On November 21, 2016, Hearings Officer Powell conducted a disciplinary hearing and

found that plaintiff committed Inmate Assault II. Powell sanctioned plaintiff with thirty days in

disciplinary segregation and fourteen days of restrictions on his activities.

        Plaintiff alleges that Parsons subsequently told plaintiff that he did not find evidence

supporting the charge of Inmate Assault II, but that Hearings Officer Nevil had instructed

Parsons to charge plaintiff with Inmate Assault II. Compl. at 4; see also Proposed Am. Compl. at

6-7. Plaintiff alleges that Nevil did so to retaliate against plaintiff for filing grievances and

speaking out against Nevil. Id.



2   - OPINION AND ORDER
                                             DISCUSSION

       Defendants move for judgment on the pleadings under Rule 12(c), arguing that plaintiff’s

allegations fail to establish a cognizable claim. The Ninth Circuit has held that motions for

judgment on the pleadings under Rule 12(c) are “functionally identical” to motions for failure to

state a claim under Rule 12(b)(6), “and that ‘the same standard of review’ applies to motions

brought under either rule.” Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047,

1054, n.4 (9th Cir. 2011) (quoting Dworkin v. Hustler Magazine Inc., 867 F.2d 1188, 1192

(1989)).

           Under Rule 12(b)(6), a complaint is construed in favor of the plaintiff, and its factual

allegations are taken as true. Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir.

2010). The court need not accept as true “conclusory” allegations, unwarranted deductions of

fact, or unreasonable inferences. Id. Instead, “for a complaint to survive a motion to dismiss, the

non-conclusory ‘factual content,’ and reasonable inferences from that content, must be plausibly

suggestive of a claim entitling the plaintiff to relief.” Moss v. United States Secret Serv., 572

F.3d 962, 969 (9th Cir. 2009). In pro se cases particularly, the court must construe the complaint

liberally and afford the plaintiff “the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d 338, 342

(9th Cir. 2010) (citation omitted). “Unless it is absolutely clear that no amendment can cure”

defects in the complaint, “a pro se litigant is entitled to notice of the complaint’s deficiencies and

an opportunity to amend prior to dismissal of the action.” Lucas v. Dep’t of Corr., 66 F.3d 245,

248 (9th Cir. 1995) (per curiam).

       In response to defendants’ motion, plaintiff moved for leave to amend and attached a

proposed Amended Complaint. I consider plaintiff’s proposed amendments when determining

the sufficiency of his claims.



3   - OPINION AND ORDER
       A. Due Process Claim

       In his first claim, plaintiff alleges that Parsons and Powell violated his due process rights

by issuing the amended Misconduct Report and imposing sanctions when no evidence supported

the violation of Inmate Assault II.1

       “Prison disciplinary proceedings are not part of a criminal prosecution, and the full

panoply of rights due a defendant in such proceedings does not apply.” Wolff v. McDonnell, 418

U.S. 539, 556 (1974). Instead, due process requirements are met if the inmate receives: 1)

advance written notice of the charges and the evidence against him; 2) an opportunity to present

documentary evidence and witnesses; 3) legal assistance if the charges are complex or the inmate

is illiterate; 4) a written statement describing the reasons for the disciplinary action; and 5) a

disciplinary decision supported by “some evidence” in the record. Id. at 563-65, 566, 570;

Superintendent v. Hill, 472 U.S. 445, 454-55 (1985). Importantly, a prisoner is entitled to

procedural due-process protections only when a disciplinary action “implicates a protected

liberty interest in some ‘unexpected matter’ or imposes an ‘atypical and significant hardship on

the inmate in relation to the ordinary incidents of prison life.’” Serrano v. Francis, 345 F.3d

1071, 1078 (9th Cir. 2003) (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)).




       1
         Plaintiff also named the Oregon Department of Corrections (ODOC) as a defendant. As
a State agency, ODOC is not a “person” for purposes of § 1983 and is immune from suit in
federal court. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 65-66 (1989).

        Plaintiff further asserts that his right against cruel and unusual punishment was violated
when he was denied permission to use the restroom. However, the isolated denial of plaintiff’s
single request to use the restroom does not rise to the level of an Eighth Amendment violation.
Johnson v. Lewis, 217 F.3d 726, 733 (9th Cir. 2000) (finding a cognizable Eighth Amendment
claim where the plaintiffs testified “that the state imposed conditions inescapably resulting in
prisoners wetting each other with urine”); see also Saenz v. Reeves, 2012 WL 4049975, *14
(E.D. Cal. Sept. 13, 2012) (citing cases).
4 - OPINION AND ORDER
       Defendants are correct that plaintiff’s Complaint does not allege facts suggesting that his

thirty days in disciplinary segregation posed an atypical or significant hardship when compared

with the ordinary incidents of prison life. Compl. at 3. Further, plaintiff’s proposed Amended

Complaint does not cure the deficiency of this claim.2 Granted, plaintiff’s amendments provide

greater detail regarding the conditions he faced in disciplinary segregation, including the loss of

recreational time and activities. Proposed Am. Comp. at 5. Plaintiff also emphasizes that these

conditions were much more restrictive than the living conditions he enjoyed as a resident of

“E2,” which permits inmates greater freedom and privileges than other housing assignments. Id.

However, the fact that plaintiff enjoyed privileges greater than those afforded to the general

prison population does not raise an inference that disciplinary segregation posed atypical or

significant hardships when compared with ordinary prison conditions. “Discipline by prison

officials in response to a wide range of misconduct falls within the expected perimeters of the

sentence imposed by a court of law.” Sandin, 515 U.S. at 485; Resnick v. Hayes, 213 F.3d 443,

448-49 (9th Cir. 2000) (placement in segregated housing pending a disciplinary hearing did not

implicate a protected liberty interest). Accordingly, plaintiff’s Complaint and proposed

amendments do not allege a protected liberty interest implicated by his segregation, and further

amendment would not cure this deficiency.

       B. Retaliation Claim

       Plaintiff also alleges that Hearings Officer Nevil told Parsons and Powell to enhance the

disciplinary violations against him in retaliation for prior grievances filed against Nevil. To state


       2
          Plaintiff’s proposed Amended Complaint also seeks to add eight additional defendants
with respect to this claim. However, plaintiff relies on supervisory liability to support his claims
against these defendants, and §1983 liability requires the personal participation of an individual
defendant. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (a supervisor is not liable for the
constitutional violations of employees unless the supervisor “participated in or directed the
violations, or knew of the violations and failed to act to prevent them”).
5 - OPINION AND ORDER
a viable claim of First Amendment retaliation, plaintiff must allege five basic elements: “(1) An

assertion that a state actor took some adverse action against an inmate (2) because of (3) that

prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise of his First

Amendment rights, and (5) the action did not reasonably advance a legitimate correctional goal.”

Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote omitted).

       Here, plaintiff cannot show that Nevil personally took adverse action against him or that

her actions failed to advance a legitimate correctional goal. Plaintiff’s allegations make clear that

it was Powell, not Nevil, who presided over plaintiff’s disciplinary hearing and found that he

committed Inmate Assault II. Compl. at 4; Proposed Am. Compl. at 6-8. Even if Nevil

recommended that plaintiff be charged with Assault II, she did not ultimately issue findings

against plaintiff or impose sanctions against him. Further, under the circumstances, I cannot find

that Nevil’s recommendation lacked a legitimate correctional goal in seeking to discourage

inmate urination in the cafeteria.

       Accordingly, plaintiff’s allegations and proposed amendments fail to state a viable

retaliation claim, and further amendment would be futile.

                                          CONCLUSION

       Defendants’ Motion for Judgment on the Pleadings (ECF No. 22) is GRANTED and

plaintiff’s Motion for Leave to File Amended Complaint (ECF No. 31) and all pending motions

(ECF Nos. 29, 33) are DENIED. This action is DISMISSED.

IT IS SO ORDERED.

       DATED this 16th day of November, 2018.



                                              s/ Michael J. McShane
                                              Michael J. McShane
                                              United States District Judge
6   - OPINION AND ORDER
